Plaintiff appeals from an order denying his motion for leave to serve a second amended complaint on respondent Weinstein and granting the cross motion of the latter to dismiss the complaint for lack of prosecution. Order modified on the law by limiting the dismissal to Weinstein, the moving respondent, and as so modified the order is unanimously affirmed, without costs. (Paulson v. New Jersey & N. Y. R. R. Co., 54 App. Div. 189.) Appeal from judgment dismissed, without costs. There is no judgment printed in the record. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.